PER CURIAM.
Appellant was charged with resisting arrest and battery on a law enforcement officer arising from a single episode. He claimed self-defense but objected when the court instructed the jury on the “forcible felony” exception to his self-defense claim. The court overruled his objection. In so doing, the court erred and a new trial is required. Carter v. State, 889 So.2d 937 (Fla. 5th DCA 2004); see also Jackson v. State, 463 So.2d 372 (Fla. 5th DCA 1985) (self defense available defense in regard to charge of battery and resisting arrest arising out of single incident).
REVERSED and REMANDED.
PETERSON, MONACO and TORPY, JJ., concur.